DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is identical to claim 15 with both depending on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
NOTE:  The examiner believes this is a clerical error and claim 16 should depend on claim 5. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said plate" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate”, consistency is required in the claims. 
Claim 1 includes “a series of particles” that are affixed to the plate.  However the claim further includes limitations drawn to “said particles”.  It is unclear if “said particles” refers to the series of particles or individual particles in the series of particles.  Appropriate correction is required.  
Claim 1 recites the limitation "said partially conductive substrate plate" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate” as well as “said plate”, consistency is required in the claims. 
Claim 5 recites the limitation "said beam emitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “an electromagnetic beam emitter”, consistency is required in the claims.
Claim 5 recites the limitation "said second beam scanner" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 5 includes “a series of particles” that are affixed to the plate.  However the claim further includes limitations drawn to “said particles”.  It is unclear if “said particles” refers to the series of particles or individual particles in the series of particles.  Appropriate correction is required.  
Claim 5 recites the limitation "said partially conductive substrate plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate” as well as “said plate”, consistency is required in the claims. 
Claim 9 recites the limitation "said substrate plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate” as well as “said plate”, consistency is required in the claims. 
Claim 10 recites the limitation "said substrate plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate” as well as “said plate”, consistency is required in the claims. 
Claim 11 recites the limitation "said substrate plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously 
Claim 12 recites the limitation "said substrate plate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate” as well as “said plate”, consistency is required in the claims. 
The remainder of the claims are also rejected due to the dependence on claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10386489. Although the claims at issue are not identical, they are not patentably distinct from each other because the patentable scanning architecture for the LIDAR system that is used in the vehicle control of the current application are the same as the scanning structure claimed in the 10386489 patent.
Claims of current application 
Claims of 10386489
1
1

NA
3
NA
4
NA
5
20
6
NA
7
NA
8
4
9
10
10
10
11
11
12
11
13
12
14
12
15
13
16
13


Claims as outlined below are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of copending Application No. 17391832 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patentable scanning architecture for the LIDAR system that is used in the vehicle control of the current application are the same as the scanning structure claimed in the 17391832 patent.

Claims of current application 
Claims of 17391832
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohani (20190025430) and Uyeno (20170365970) both show .

Capasso (20070058686) and Depree (20120212375) both show similar solid state scanning devices as the scanning device claimed however neither show the particulars of wherein said beam scanner is a substantially transparent and partially conductive substrate plate having at least one generally planar face thereon with a series of particles affixed with said plate, each of said particles of an arbitrary size, and each of said particles possessing an induced dipole moment, and each of said particles in electrical contact with said partially conductive substrate plate. The optical scanning as shown by Capasso and Depree would also not be applicable in an autonomous vehicle control system.
Allam (5291034) shows a similar quantum dot beam scanning system however fails to show a system that is capable of scanning in a collision avoidance LIDAR system as claimed in the current application. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.